Case: 0:20-cv-00051-GFVT Doc #: 19 Filed: 11/25/20 Page: 1 of 1 - Page ID#: 526




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                      ASHLAND

 JUSTIN NELSON,                                   )
                                                  )
        Plaintiff,                                )         Civil No: 0:20-cv-00051-GFVT
                                                  )
 V.                                               )                  JUDGMENT
                                                  )
 ANDREW SAUL, Commissioner of Social              )
 Security,                                        )
                                                  )
        Defendant.                                )

                                       *** *** *** ***


       Consistent with the Order entered contemporaneously herewith, and pursuant to Rule 58

of the Federal Rules of Civil Procedure, and the Court being otherwise sufficiently advised, it is

hereby ORDERED AND ADJUDGED as follows:

       1.    Judgment is ENTERED in favor of the Plaintiff;

       2.    All issues having been resolved, this case is STRICKEN from the active docket.



       This the 25th day of November, 2020.
